WIENER, J.— I concur.
I agree the judgment must be reversed.
The writing by the decedent constitutes a valid holographic codicil, under the authority of Estate of Plumel (1907) 151 Cal. 77 [90 P. 192] and its progeny including Estate of Atkinson (1930) 110 Cal.App. 499 [294 P. 425]. I am unable, however, to reconcile Plumel and Atkinson with Estate of Baker (1963) 59 Cal.2d 680 [31 Cal.Rptr. 33, 381 P.2d 913], Estate of Christian (1976) 60 Cal.App.3d 975 [131 Cal.Rptr. 841], and Estate of Helmar (1973) 33 Cal.App.3d 109 [109 Cal.Rptr. 6], If the rationale of the latter three cases were to be followed here, the interlineations would have the effect of integrating relevant printed *809matter from the decedent’s 1969 will to revise the entire document in accordance with the decedent’s later wishes. This result would be contrary to the “unambiguous expression of legislative intent” embodied in Probate Code section 53. (Estate of Helmar, supra, 33 Cal.App.3d 109, 114.) Different holdings in this area of the law should not turn on the alleged semantic differences between the phrases “incorporation by reference” or “integration.” I doubt whether our holding erodes Probate Code section 53 “under the guise of liberal judicial interpretation” of that section. (Id., at p. 114.) In any event, it would be nice if our Supreme Court could clarify what I view as a confusing and conflicting body of law.
*810APPENDIX I U4- br WILL or MADE and entered AT LENGTH IT1 THE MINUTE COOK OF THE COURT f NOV 8 1978 Í1ÓS l LLOYD M. HIELSOIb00|i Ho____f>&__ * California, declare that this is ay Will. I, LLOYD M. NIELSON, a resident of San Diego County, FIRST: I revoke all Wills and Codicils that I have previously made. SECOND: I declare that I ara not married. My mother is CORA R. NIELSON. THIRD: All property in which I have an interest or which stands in .my name is my sole and separate property. I intend by this Will to dispose of all property, real and personal, wherever situated, which I am entitled to despose of by Will. FOURTH: I desire to be buried in our family plot in Waukegan, Illinois, along with my parents. It is ny wish that my funeral be conducted as sinmly as possible with no formal services, no wake, and no flowers. I direct that a matching granite marker be placed on my grave the same as my parents. en blanke ld---o»—our 'J xr^tioLu-La.y sr.tú ove hr- fnr-dn-'-Ir-rb-. FIFTH: I give, devise and bequeath all of my estate, real and personal, wherever situated, to ray mother, if she survives me. If ray mother predeceases me or we are killed in a common disaster, then I designate SOUTHERN CALIFORNIA FIRST NATIONAL BANK to set up a trust fund and administer said property to the following charities: -1-7*7 ft*?? "/•/■?/ MICROHLÍASD
*811Bulk! 4 h^-(‘ in this Will, I have intentionally omitted to provide herein for any of my heirs. If any beneficiary under this 7/ill in any manner, directly or indirectly contests or attacks this Will or any of its provisions, any share or interest in my estate given to that contesting beneficiary under this Will is revoked and shall be disposed of in the same manner provided herein as if that contesting beneficiary predeceased me. Executrix of this Will to serve without bond. If she shall for any reason fail to qualify or cease to act as Bxrcutrix,' I nominate SOUTHERN CALIFORNIA FIRST NATIONAL BANK, a National Banking Association, as Executor in her place. The term "my Executor" as used in this Will shall include any personal representative of my estate. I authorize my personal representative to sell, with or without notice, at either public or private sale and to lease any property belonging to my estate, subject only to such confirmation of Court as may be required by law. No interest shall be paid under any of the legacies or devises provided for in this Will, or in any Codicil, y.y personal representative is directed to pay all estate and inheritance taxes due by reason of my death from the residue of my estate. lío such tax shall be prorated. SEVENTH: I nominate my mother, CORA R. NIELSON, as day o JVUC«OPli.fAl:D
*812On the date last above written, LLOYD M. NIELSON declared to ns, the undersigned, that the foregoing instrument, consisting g of three (3) pages including the page signed by us as witnesses, was his Will and requested us to act as witnesses to it. He thereupon signed this Will in our presence, all of us being present at the same time, ,Ve now, at his request, in his presence and in the presence of each other, subscribe our nameg as witnesses, ¿^A^^re siding at ^(2/^ps C ’residing at AÍ)Ci2^Í^ f, $7ill" Admitted to Probate -3-fAlCftÜiríLJ&E£> toms’